DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on July 2, 2022, has been entered.
	Pursuant to the RCE, claims 40-59 are pending in the application.  The applicant has cancelled claims 1-39.  The applicant has added claims 40-59.

EXAMINER’S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
1-39.	(Canceled)
40.	(New)  A method for use by a radio frequency identification (RFID) detector for use in detecting an RFID tag to be detected in an arrangement using frequency hopping for a continuous wave (CW) radio frequency (RF) signal transmitted from a tag reader for at least activating the RFID tag, the method comprising:
receiving, by the RFID detector, the RFID detector being a separate device from the reader, a combined signal, the combined signal including at least (i) the CW RF signal transmitted by the reader and (ii) a signal backscattered from the tag based on the tag’s receiving of the CW RF signal; and
obtaining, by the detector, an indication of at least one characteristic of the CW RF signal transmitted from the tag reader.
41.	(New)  The invention as defined in claim 40 further comprising:
extracting, by the detector, the backscattered signal from the received combined signal based on the obtained indication of at least one characteristic of the received CW RF signal transmitted by the reader.
42.	(New)  The invention as defined in claim 41 further comprising:
determining at least one position parameter for the RFID tag based on the extracted backscattered signal from the tag.
43.	(New)  The invention as defined in claim 41 further comprising:
determining at least one position parameter for the RFID tag based on the extracted backscattered signal from the tag, the at least one position parameter being one of the group comprising a received signal strength indication (RSSI) of the extracted backscattered signal, a phase rotation of the extracted backscattered signal, a time stamp for the extracted backscattered signal, and a determination that the extracted backscattered signal is a valid signal.
44.	(New)  The invention as defined in claim 40 wherein the extracted backscattered signal is an identifiable message from the RFID tag.
45.	(New)  The invention as defined in claim 40 wherein the obtaining is performed based on the RFID detector’s receipt of the CW RF signal.
46.	(New)  The invention as defined in claim 40 wherein the obtaining is performed by:
receiving the indication of the at least one characteristic in digital form from a source external to the RFID detector.
47.	(New)  The invention as defined in claim 40 wherein the at least one characteristic of the received CW RF signal is one of the group consisting of a frequency and a phase of the received CW RF signal.
48.	(New)  The invention as defined in claim 43 wherein the RSSI is a normalized RSSI.
49.	(New)  The invention as defined in claim 40 further comprising:
determining at least one position parameter based on the at least one characteristic of the CW RF signal transmitted from the tag reader; and
determining a location of the RFID tag based on the at least one position parameter.
50.	(New)  The invention as defined in claim 40 further comprising:
transmitting the determined at least one position parameter to a device external to the RFID detector for use in determining a location of the RFID tag based on the at least one position parameter.
51.	(New)  A method for use by a server in a system having at least two radio frequency identification (RFID) detectors, each RFID detector being for use in detecting an RFID tag to be detected in an arrangement using frequency hopping for a continuous wave (CW) radio frequency (RF) signal transmitted from a tag reader for at least activating the RFID tag, each RFID detector being a separate device from each other and from the reader and performing a detector method comprising:
obtaining, by the detector, an indication of at least one characteristic of the CW RF signal transmitted from the tag reader;
receiving a combined signal, the combined signal including at least (i) the CW RF signal transmitted by the reader and (li) a signal backscattered from the tag based on the tag’s receiving of the CW RF signal;
determining at least one position parameter for the RFID tag based on the obtained indication of at least one characteristic of the CW RF signal transmitted from the tag reader,
transmitting the determined at least one position parameter to the server;
the method comprising:
receiving the at least one position parameter transmitted by each of the at least two RFID detectors; and
determining a location for the RFID tag based on the received position parameters.
52.	(New)  The invention as defined in claim 51 wherein each received at least one position parameter is one of the group consisting of: a received signal strength indication (RSSI) for the backscattered signal as extracted at each RFID detector, a phase rotation of the backscattered signal as extracted at each RFID detector, a time stamp for the backscattered signal as extracted at each RFID detector, and a determination that the backscattered signal extracted at each RFID detector is a valid signal.
53.	(New)  The invention as defined in claim 51 wherein each detector performs the detector method for a plurality of tags at at least two points in time, and wherein tags of the plurality that are determined by the server to be within a prescribed range of each other at each of the at least two points in time are determined to belong to a group.
54.	(New)  The invention as defined in claim 51 wherein the at least one position parameter transmitted by each of the at least two RFID detectors is a received signal strength indication (RSSI) for the backscattered signal as extracted at each RFID detector and wherein the server normalizes each received RSSI prior to determining the location for the RFID tag.
55.	(New)  A radio frequency identification (RFID) detector for use in detecting an RFID tag to be detected in an arrangement using frequency hopping for a continuous wave (CW) radio frequency (RF) signal transmitted from a tag reader for at least activating the RFID tag, the RFID detector being separate from the tag reader, the detector comprising:
an antenna input adapted to receive from an antenna a combined signal, the combined signal including at least (i) the CW RF signal transmitted by the reader and (ii) a signal backscattered from the tag based on the tag’s receiving of the CW RF signal and supply as an output the received combined signal; and
an RFID backscattering receiver that receives the combined signal from the antenna input and extracts therefrom the backscattered signal from the tag based on an indication of at least one characteristic of the CW RF signal transmitted from the tag reader that is obtained by the detector.
56.	(New)  The invention as defined in claim 55 further comprising a carrier regenerating circuit which supplies a regenerated carrier to the RFID backscattering receiver, the regenerated carrier being based on the indication of at least one characteristic of the CW RF signal transmitted from the tag reader.
57.	(New)  The invention as defined in claim 56 wherein the RFID detector further comprises a network interface which supplies the at least one characteristic of the CW RF signal transmitted from the tag to the carrier regenerating circuit.
58.	(New)  The invention as defined in claim 55 further comprises a processing circuit coupled to the RFID backscattering receiver and configured to determine at least one position related parameter based the on signal backscattered from the tag.
59.	(New)  The invention as defined in claim 58 wherein the RFID detector further comprises a network interface and wherein the processing circuit supplies the at least one position related parameter to the network interface for transmission via a network.

Allowable Subject Matter
4.	Claims 40, 51, and 55, and claims 41-50, 52-54, and 56-59, which depend from claims 40, 51, and 55, respectively, are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art does not disclose, teach, or suggest a method or a detector for detecting an RFID tag, as recited by the claims, wherein an RFID reader, employing frequency hopping, transmits a continuous wave radio frequency signal to an RFID tag; wherein a detector, separate from the RFID reader, detects a combined signal comprising both the continuous wave radio frequency signal from the RFID reader and a backscatter signal from an RFID tag in response to the continuous wave radio frequency signal from the reader; and wherein the detector obtains a characteristic of the continuous wave radio frequency signal transmitted by the RFID reader.
O’Toole et al. (US 6,836,468 B1) discloses multiple interrogators that employ frequency hopping when in a continuous wave mode.  O’Toole does not disclose, at least, a detector, separate from the RFID reader, that detects a combined signal comprising both the continuous wave radio frequency signal from the RFID reader and a backscatter signal from an RFID tag in response to the continuous wave radio frequency signal from the reader, wherein the detector obtains a characteristic of the continuous wave radio frequency signal transmitted by the RFID reader.
Greef et al. (US 6,414,626 B1) discloses multiple interrogators that employ frequency hops of a continuous wave signal, but Greef does not disclose, at least, a detector, separate from the RFID reader, that detects a combined signal comprising both the continuous wave radio frequency signal from the RFID reader and a backscatter signal from an RFID tag in response to the continuous wave radio frequency signal from the reader, wherein the detector obtains a characteristic of the continuous wave radio frequency signal transmitted by the RFID reader.
Tuttle (US 2009/0257474 A1) and Tuttle (US 2009/0257473 A1) both disclose a method including transmitting from a radio frequency identification (RFID) interrogator a continuous wave un-modulated radio frequency (RF) signal conforming to a fast hop frequency hopping protocol.  The Tuttle references does not disclose, at least, a detector, separate from the RFID reader, that detects a combined signal comprising both the continuous wave radio frequency signal from the RFID reader and a backscatter signal from an RFID tag in response to the continuous wave radio frequency signal from the reader, wherein the detector obtains a characteristic of the continuous wave radio frequency signal transmitted by the RFID reader.
Wood, Jr. (US 2001/0016479 A1) discloses employment of frequency hopping when an interrogator is in a continuous wave mode, but Wood, Jr. does not disclose, at least, a detector, separate from the RFID reader, that detects a combined signal comprising both the continuous wave radio frequency signal from the RFID reader and a backscatter signal from an RFID tag in response to the continuous wave radio frequency signal from the reader, wherein the detector obtains a characteristic of the continuous wave radio frequency signal transmitted by the RFID reader.
	Ovard et al. (US 5,896,060) discloses an interrogator that comprises a frequency synthesizer that tunes an RF continuous wave carrier for frequency hopping and band selection.  Ovard does not disclose, at least, a detector, separate from the RFID reader, that detects a combined signal comprising both the continuous wave radio frequency signal from the RFID reader and a backscatter signal from an RFID tag in response to the continuous wave radio frequency signal from the reader, wherein the detector obtains a characteristic of the continuous wave radio frequency signal transmitted by the RFID reader.
	Mindell et al. (US 2016/0363664 A1) discloses a plurality of interrogators that employ 
a frequency modulated continuous wave (FMCW) signal or a frequency hopping spread spectrum (FHSS) signal, but Mindell does not disclose, at least, a method for detecting an RFID tag, as recited by the claims, wherein an RFID reader, employing frequency hopping, transmits a continuous wave radio frequency signal to an RFID tag; wherein a detector, separate from the RFID reader, detects a combined signal comprising both the continuous wave radio frequency signal from the RFID reader and a backscatter signal from an RFID tag in response to the continuous wave radio frequency signal from the reader; and wherein the detector obtains a characteristic of the continuous wave radio frequency signal transmitted by the RFID reader.
	Nysen et al. (US 6,208,062 B1) discloses separate detectors employed to separately detect the relative phase and relative amplitude of a response.  Nysen does not disclose, at least, a method for detecting an RFID tag, as recited by the claims, wherein an RFID reader, employing frequency hopping, transmits a continuous wave radio frequency signal to an RFID tag; wherein a detector, separate from the RFID reader, detects a combined signal comprising both the continuous wave radio frequency signal from the RFID reader and a backscatter signal from an RFID tag in response to the continuous wave radio frequency signal from the reader; and wherein the detector obtains a characteristic of the continuous wave radio frequency signal transmitted by the RFID reader. 
The examiner has reviewed the Written Opinion of the International Searching Authority, dated June 10, 2019.  Although that opinion is not binding on the U.S. Patent and Trademark Office, the examiner notes that the opinion is consistent with the examiner’s independent evaluation of the applicant’s invention. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN F MORTELL whose telephone number is (571)270-1873. The examiner can normally be reached Monday - Friday 10-7 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 571-272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN F MORTELL/Primary Examiner, Art Unit 2689